      Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 1 of 48


 1   James I. McMillan, CBN 68584
     4955 Via Lapiz
 2   San Diego, CA 92122
     Office: 858-646-0069
 3   Direct: 858-412-0058
     Fax: 206-600-4582
 4   Email: jimcmillan@netscape.net
 5   JAMES I. MCMILLAN, in propria persona
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
                                                          Case No.: 2:20-cv-00564-JAM-EFB
11   James I. McMillan,
                                                          SECOND AMENDED COMPLAINT
12                Plaintiff,                              FOR DAMAGES.
13                    vs.                                             42 U.S.C. 1983
14   County of Shasta, a public entity; City of                   Supplemental Claims re:
     Anderson, a public entity; Anderson Fire                           False Arrest,
15   Protection District, a public entity; Fire                         Elder Abuse
     Chief Steve Lowe in his official and                   Welfare and Institutions Code § 15657
16   individual capacity; Anderson Police                        Bain Act, Civil Code § 51.2
     Officer Kameron Lee in his official and                          Negligence Per Se
17   individual capacity; Shasta County Sheriff-                         Negligence
     Coroner Thomas M. Bosenko ret., in his
18   individual and official capacities;                        JURY TRIAL DEMANDED
     County Jail Captain Dave Kent, in his
19   individual and official capacity; California         Judge: Hon. John A. Mendez.
     Forensic Medical Group, Inc., a California           Courtroom: 6, 14th Floor
20   Corporation; Jail Nurse Linda Smith, Jail
     Nurse Amanda Ream and DOES 1-50;
21   individually, jointly, and severally,
22               Defendants.
23
24                                PARTIES TO THIS COMPLAINT
25          1.   The Plaintiff
26                          Name                 James I. McMillan
                            Street Address       6059 Dirac Street
27                          City and County      San Diego, San Diego County
                            State and Zip Code   California 92122
28                          Telephone Number     (858) 646-0069

                                                    -1-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 2 of 48


 1
          2. The Defendants
 2
               a.    Name                 Steve Lowe
 3                   Street Address       1925 Howard Street
                     City and County      Anderson, Shasta
 4                   State and Zip Code   California, 96007
                     Telephone Number     (530) 378-6699
 5
               b.    Name                 Anderson Fire Protection District
 6                   Street Address       1925 Howard Street 96007
                     City and County      Anderson, Shasta
 7                   State and Zip Code   California, 96007
                     Telephone Number     (530) 378-6699
 8
               c.    Name                 Officer Kameron Lee
 9                   Street Address       2220 North Street
                     City and County      Anderson, Shasta
10                   State and Zip Code   California, 96007
                     Telephone Number     (530) 378-6600
11
               d.    Name                 City of Anderson
12                   Street Address       1887 Howard Street
                     City and County      Anderson, Shasta
13                   State and Zip Code   California, 96007
                     Telephone Number     (530) 378-6626
14
               e.    Name                 Jail Nurse Linda Smith
15                   Street Address       1655 West St. County Jail
                     City and County      Redding, Shasta
16                   State and Zip Code   California, 96001
                     Telephone Number     (530) 245-6100
17
               f.    Name                 Jail Nurse Amanda Ream
18                   Street Address       1655 West St. County Jail
                     City and County      Redding, Shasta
19                   State and Zip Code   California, 96001
                     Telephone Number     (530) 245-6100
20
               g.    Name               Shasta County-Coroner Sheriff Thomas M
21                                      Bosenk, ret.
                     Street Address     unknown
22                   City and County    unknown
                     State and Zip Code unknown
23                   Telephone Number unknown
24             h.    Name                 County of Shasta
                     Street Address       1450 Court Street, Suite 308B
25                   City and County      Redding, Shasta
                     State and Zip Code   California, 96001
26                   Telephone Number     (530) 225-5550
27
28

                                             -2-
      Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 3 of 48


 1                   i.     Name California Forensic Medical Group, Inc., California Corporation
                            Street Address     2511 Garden Road Suite A160
 2                          City and County    Monterey, Monterey County
                            State and Zip Code California, 93940
 3                          Telephone Number (831)-649-8994
 4                   j.     Name                 Dave Kent
                            Street Address       1655 West St. County Jail
 5                          City and County      Redding, Shasta
                            State and Zip Code   California, 96001
 6                          Telephone Number     (530) 245-6100
 7                            BASIS FOR JURISDICTION AND VENUE
 8          3. This is a civil rights action arising from Defendants’ unreasonable, unlawful
 9   actions, and deliberate indifference to the age and serious medical needs of pre trial
10   detainee, James I. McMillan resulting in unwarranted infliction of mental distress, physical
11   pain, injury, and serious consequences. This action is brought pursuant to 42 U.S.C. §1983,
12   the US Constitution and amendments thereto. This Court has original Federal Question
13   Jurisdiction pursuant to 28 U.S.C. §§1331 and 1343, over Plaintiff’s claims for Violation of
14   Civil Rights 42 U.S.C. §1983. Plaintiff further invokes the supplemental jurisdiction of this
15   Court pursuant to 28 U.S.C. § 1367, to hear and decide claims arising under state law.
16                                INTRADISTRICT ASSIGNMENT
17          4. All the acts and omissions alleged in this SECOND AMENDED COMPLAINT
18   FOR DAMAGES (hereinafter “Complaint”) occurred in the State of California, County of
19   Shasta. Pursuant to Eastern District Civil Local Rule 120(d) this action is properly brought
20   in the Sacramento Division of the United States District Court for the Eastern District of
21   California.
22                                     PRELIMINARY FACTS
23          5.     The plaintiff James I. McMillan (McMillan) born in 1941, was 77 years old in
24   March 2019, is approximately 6 feet and 3 inches tall, and weighed approximately 245 lbs
25   at the time of his arrest. In addition he was suffering from various documented medical
26   conditions, including diabetes, high blood pressure, and heart arrhythmia which all require
27   regularly scheduled prescribed medication. McMillan has lived in San Diego, California
28   since 1963.

                                                    -3-
      Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 4 of 48


 1                               Anderson Firemen Arrive
 2          6.   At about 10 p.m. March 7, 2019, McMillan saw a fire truck in the street in the
 3   front of 1892 Diamond Street, Anderson, California. McMillan went out and saw a group of
 4   6 or so firemen standing in the driveway. He asked what was going on. One of the firemen
 5   said a fire had been reported at the address. McMillan told the firemen there was no fire.
 6   One of the group demanded to look in the fenced area surrounding the house, i.e., the
 7   “curtilage.” McMillan said they needed a warrant. One of the firemen made a phone call,
 8   then retorted a “warrant,” is on the way. That later meant that the warrant was to be the
 9   presence of the Fire Chief, rather than an order signed by a judge. The demand for a
10   warrant seemed to upset the fireman who McMillan believes was Captain Bassham.
11   Bassham mentioned he was a second year law student. McMillan relented, under protest,
12   and accompanied the group to the backyard, unlocking a gate. There was no fire. There
13   were three small metal 8 oz coffee cans near each other sitting on the bottom of a nearly
14   empty large concrete swimming pool (50 ft x 25 ft x 4 to 10 ft) at about 6ft depth.
15          7.   The firemen returned to the driveway in front of the house and McMillan locked
16   the side gate and went back inside the home. After maybe 10 minutes passed, one of the
17   firemen came and banged on the front door. McMillan answered the door and was told to
18   come out into the driveway, that the firemen were not through with him. McMillan,
19   escorted by the fireman who fetched him, went to the driveway where the group of firemen
20   were standing. Their demeanor seemed hostile and aggressive.
21          8.   At that point McMillan noticed that Anderson Fire Chief Steve Lowe (Fire Chief
22   Lowe) was now present, wearing a badge and official accouterments. Apparently the
23   Firemen had been chatting with Fire Chief Lowe for a few minutes before McMillan was
24   informed that the firemen were not finished talking with him. Three or four City of
25   Anderson police officers also arrived about that time. Fire Chief Lowe asked McMillan no
26   questions concerning any activity McMillan might have been involved in, but then, in a
27   hostile and aggressive tone demanded that McMillan provide his name, age, and present his
28

                                                   -4-
      Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 5 of 48


 1   driver’s license. McMillan provided his name and address in San Diego but refused to
 2   provide any further information, including his age or driver’s license.
 3              9.    McMillan calmly explained that he had not been driving and that a driver’s
 4   license was only required to be produced on demand by a peace officer in connection with
 5   the operation of a motor vehicle. Fire Chief Lowe became visibly upset. That along with
 6   McMillan’s early demand for a warrant clearly upset the Fire Chief. Thereafter, the
 7   Defendants, and each of them retaliated for McMillan asserting his rights guaranteed by the
 8   Fourth Amendment to the United States Constitution, i.e., to be free from unreasonable
 9   searches and seizures.
10              10.   Anderson Police Officer Kameron Lee pulled out his cell phone, verified
11   McMillan’s address and obtained his birth date, passing along the information to Fire Chief
12   Lowe.
13                            McMillan is Arrested by Fire Chief Lowe
14              11.   Fire Chief Lowe prepared a citation citing two code violations; without
15   discussion, Fire Chief Lowe then handed the citation to McMillan to sign. McMillan
16   refused to sign without hearing any explanation of the charges. Fire Chief Lowe became
17   even more upset. Acting under color of law, and in retaliation for asserting his rights, Fire
18   Chief Lowe had falsely charged McMillan without probable cause with violations of Cal.
19   Health & Safety Code § 42400.2(c) and Cal. Penal Code § 148(A)(1) PC.1
20
21
            1
22    California Code, Health and Safety Code - HSC § 42400.2( c )
     “(c) Any person who owns or operates any source of air contaminants in violation of Section 41700 that
23   causes actual injury, as defined in subdivision (d), to the health or safety of a considerable number of
     persons or the public is guilty of a misdemeanor and is subject to a fine of not more than fifteen thousand
24
     dollars ($15,000) or imprisonment in the county jail for not more than nine months, or both.”
25
      California Penal Code - PC § 148.(a) (1)
26    “Every person who willfully resists, delays, or obstructs any public officer, peace officer, or an emergency
     medical technician, as defined in Division 2.5 (commencing with Section 1797) of the Health and Safety
27   Code, in the discharge or attempt to discharge any duty of his or her office or employment, when no other
     punishment is prescribed, shall be punished by a fine not exceeding one thousand dollars ($1,000), or by
28   imprisonment in a county jail not to exceed one year, or by both that fine and imprisonment.”

                                                          -5-
      Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 6 of 48


 1          12. With no discussion, immediately after McMillan refused to sign the citation
 2   prepared by Fire Chief Lowe, Fire Chief Lowe placed McMillan under arrest followed by
 3   handcuffs immediately slapped on McMillan by Officer Lee. Defendants Lowe, Lee, and
 4   DOE defendants were aware that the Shasta County Jail was one of the most dangerous jails
 5   in California, with one of the highest death rates for detainees. Defendant were aware of the
 6   danger that they were exposing McMillan to from the outset. They were also aware that
 7   McMillan had asserted his rights under the U.S. Constitution, which angered them.
 8          13. After he handcuffed McMillan, Officer Kameron Lee, without comment, went
 9   directly to McMillan’s left hip pocket where a bulge indicated a wallet, without checking
10   other pockets, seized McMillan’s wallet, pulled out his driver’s license and examined it.
11   Officer Kameron Lee then replaced the license in the wallet and stuffed the wallet back into
12   McMillan’s jacket pocket without commenting or checking any other of McMillan’s other
13   pockets. Officer Lee did not find the knife carried in McMillan’s left pants pocket since he
14   had not bothered to look. Officer Lee was only interested in seeing McMillan’s driver’s
15   license which McMillan had refused to produce since there is no legal requirement to do so
16   under California law unless driving a vehicle on a public road. Officer Lee definitely made
17   no search of McMillan for weapons.
18                Officer Kameron Lee Threatens to Slam His Car Door on McMillan
19          14.   Without further discussion with anyone, Officer Kameron Lee then took
20   McMillan to his police cruiser, opened a door to the back seat and ordered McMillan to get
21   in. McMillan objected that the handcuffs were too tight. Officer Kameron Lee said they
22   were not, that he had checked them. The cuffs were sufficiently tight that McMillan was
23   unable to bend his arms at the elbow to maneuver into the back seat from a standing
24   position. McMillan was just too tall to sit down with his arms behind his back. Plus the
25   driver’s seat was back too far, leaving no room for McMillan’s knees to fit between the back
26   of the back seat and the back of the front seat, about 15 inches. Without regard to the
27   obvious difficulty McMillan would have in getting into the small back seat of the cruiser,
28   Officer Kameron Lee offered McMillan no assistance getting into the vehicle whatsoever,

                                                  -6-
      Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 7 of 48


 1   and again just ordered McMillan to get in the car saying “I’m going to just close the door on
 2   you,” an obvious threat to injure McMillan, and in further effort to retaliate against
 3   McMillan for asserting his rights guaranteed by the U.S. Constitution.
 4          15. Officer Kameron Lee then again threatened he was going to slam the door on
 5   McMillan. To avoid being injured by the door, McMillan just dropped into the back seat
 6   lengthwise twisting to his right side without any way to cushion his fall. The fall caused
 7   intense pain in McMillan’s shoulders as his 245 pound body hit the hard plastic back seat,
 8   twisting his arms, causing him great physical pain and injury. Officer Kameron Lee then
 9   told McMillan to get his feet inside, again threatening that he was going to slam the door. In
10   an attempt to avoid further injury McMillan wiggled further into the car. Then without
11   further warning Officer Kameron Lee slammed the door shut shoving McMillan’s feet into
12   the car causing great pain in McMillan’s right knee due to a prior recent injury. Due to
13   inability to see whether or not his feet were sufficiently inside the car to avoid being hit by
14   the door being slammed, McMillan’s feet remained subject to being struck by the door as
15   Officer Lee slammed it shut. Officer Lee gave no warning that McMillan’s feet remained
16   subject to being struck by the door being slammed on his feet. Thus McMillan alleges that
17   Officer Lee intentionally slammed the door on McMillan’s feet causing great pain in
18   McMillan’s previously injured knee, and feet.
19          16. Due to his physical size and the fact that his hands were cuffed behind his back,
20   McMillan was unable to sit upright in the vehicle. Instead, he was left laying painfully on
21   his right side scrunched up on the hard plastic bench that comprised the back seat of Officer
22   Kameron Lee's police cruiser.
23          17.   Officer Kameron Lee left McMillan, lying on his side handcuffed and suffering
24   intense physical pain in the car for in excess of ten minutes while Officer Kameron Lee
25   chitchatted with the other police officers and firemen, including Fire Chief Lowe at the rear
26   of the police cruiser. Fire Chief Steve Lowe finally approached Lee’s cruiser, opened the
27   back door and with a tormenting tone asked McMillan “Are you willing to sign the
28   citation?” McMillan refused to sign the citation whereupon McMillan was then transported

                                                    -7-
      Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 8 of 48


 1   to Shasta County Jail by Officer Lee where D-McMillan was booked without incident for
 2   the original violation of H&S 42400 and 148(a)(1) PC obstructing or delaying, both
 3   misdemeanors.
 4             18. McMillan suffered great pain in his wrists and shoulder joints while twisted on
 5   his right side, with his feet jammed against the car door closed against them by Officer
 6   Kameron Lee for approximately 20 minutes before being removed from the police cruiser.
 7   The purpose of causing McMillan to fall into the cruiser is clear - the desire on the part of
 8   both the Fire Chief and Officer Lee were to coerce McMillan into signing the citation. Thus
 9   obviating a trip to the Shasta County Jail some ten miles away in the middle of the night.
10             19. To date, McMillan continues to suffer varying degrees of pain in his left
11   shoulder which is directly attributable to Officer Kameron Lee's intentionally and
12   unnecessarily rough treatment which Officer Kameron Lee inflicted with the complicity of
13   Fire Chief Lowe merely because McMillan refused to sign Fire Chief Lowe’s citation, and
14   otherwise asserted his rights under the U.S. Constitution.
15                            McMillan is Further Abused at Shasta County Jail.
16             20. McMillan was transported to Shasta County Jail, which was subject to minimum
17   standards for care of inmates imposed by California law, by the Board of State and
18   Community Corrections pursuant to its authority according to California Penal Code section
19   6030, specifically promulgated in Title 15, California Code of Regulations, Division I,
20   Chapter 1, Subchapter 4, which are incorporated in their entirety by reference herein. 2
21   Section 1005 provides:
22             Nothing contained in the standards and requirements hereby fixed shall be
               construed to prohibit a city, county, or city and county agency operating a
23             local detention facility from adopting standards and requirements governing
               its own employees and facilities; provided, such standards and requirements
24             meet or exceed and do not conflict with these standards and requirements. Nor
               shall these regulations be construed as authority to violate any state fire safety
25             standard, building standard, or health and safety code.
26   Title 15, CCR § 1005
27
           2
28             http://www.bscc.ca.gov/wp-content/uploads/Adult-Titles-15-Effect-4-1-17.pdf

                                                         -8-
      Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 9 of 48


 1              21. The Shasta County Jail has one of the highest, if not the highest, inmate mortality
 2   rate in the State of California. Upon arrival at the Shasta County Jail in Redding, California
 3   plaintiff was handed over to the Jail’s intake person on duty who took possession of
 4   McMillan’s personal property including his shoes and the contents of his pockets, including
 5   a small container of acarbose tablets, a diabetes medication prescribed to McMillan by his
 6   physician. McMillan further alleges that the design of the facilities was governed by
 7   California Code of Regulations, Title 24, part 1 and 2, which McMillan incorporates by
 8   reference herein. 3
 9              22. DOE Jail Guy removed a small bottle of pills along with a knife, keys,
10   flashlight, and wallet from McMillan’s pockets. Contrary to the requirements of Penal Code
11   section 851.5, Defendants did not make available a means of contacting his family, an
12   attorney, or a bail bondsman by way of a free telephone call, or even a local call to a non-
13   landline. Toll calls were incompatible with modern voice over IP phone systems.
14   Defendant was in a precarious health situation, and such ability to contact family was
15   critical.
16              23. DOE Jail Guy asked about any medical conditions McMillan had. McMillan
17   informed said Defendant that McMillan had been diagnosed by a medical doctor as
18   suffering from diabetes, high blood pressure, heart arrhythmia, and at high risk of stroke. At
19   the time, McMillan was taking medications for all these conditions, including a prescribed
20   blood thinner to reduce the risk of stroke. A jail nurse was called by DOE Jail Guy to
21   interview McMillan. Plaintiff alleges that the jail nurse was unqualified to conduct such
22   interview, that all Defendants were aware of such unfitness, and that the medical decisions
23   and care thereafter provided, and alleged infra, failed to satisfy the minimum standards in
24   the local medical community, the minimum standards imposed by the Commission on Peace
25   Officer Standards and Training, and the minium standards imposed by Penal Code section
26   6030, and Title 15, California Code of Regulations, Division I, Chapter 1, Subchapter 4.
27
            3
28              http://www.bscc.ca.gov/wp-content/uploads/Adult-Title-24-SOUL-Effective-1.1.2020.pdf

                                                             -9-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 10 of 48


 1   Defendants’ actions described in this paragraph were reckless, and needlessly exposed
 2   McMillan to a substantial risk for serious harm. The initial failure to properly monitor
 3   McMillan’s diabetic condition, and other health conditions which all require precise and
 4   regular attention, coupled with the stress attendant to having been roughly treated and placed
 5   in jail, were reckless and placed him at risk of an uncontrollable cascade of diabetic crisis,
 6   stroke, and possible death.
 7          24. When Jail Nurse Linda Smith showed up she examined McMillan’s small
 8   container of acarbose taken from McMillan’s pockets. She ask McMillan what it was for.
 9   McMillan told her it was a diabetes drug. She said it was not in an original bottle and could
10   not be taken into the jail. She threw it in the trash. She then asked McMillan what other
11   drugs he was taking for his medical conditions. He told her as best he remembered - there
12   were 8 or more with odd names: Acarbose to block the digestion of carbohydrate to
13   glucose, NPH insulin a long term acting insulin to help keep blood sugar down, Nadolol for
14   heart arrhythmia, Metformin to help keep blood sugar down, Telmisartan for high blood
15   pressure, Verapamil for high blood pressure, plus a blood thinner to prevent clotting. There
16   were a few other prescribed medications he was taking at the time, but told Jail Nurse Linda
17   Smith that he was unable to recall their names. At no point in time did Jail Nurse Linda
18   Smith or anyone else during McMillan’s confinement either make McMillan’s required
19   prescribed medications available to him or otherwise provide him with any reasonably
20   available substitutes. Defendants’ actions described in this paragraph were reckless, and
21   needlessly exposed McMillan to a substantial risk for serious harm.
22          25.   Jail Nurse Linda Smith then used a small device to punch a hole in one of
23   McMillan’s fingers to get a drop of blood to test his sugar level. She showed him the results
24   on her glucose meter - 145mg/ml. McMillan told her it was high and would get higher if he
25   were not given his diabetes medication. She ignored McMillan’s pleas, and instead of taking
26   steps to ensure he timely received his prescribed medications, she retorted “You’re fine.”
27   Defendants’ actions described in this paragraph were reckless, and exposed McMillan to a
28

                                                   -10-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 11 of 48


 1   substantial risk for serious harm. At that point, 145 mg/ml was already too high, and
 2   McMillan was harmed.
 3          26.   McMillan explained to Jail Nurse Linda Smith that he generally maintains his
 4   blood glucose level below 120 mg/dl, taking 15 units of NPH insulin in the evening just
 5   before bedtime and 20 units around 2 pm in the afternoon. He supplements this regimen
 6   with Acarbose and Metformin as prescribed by his treating physician. He complained to the
 7   nurse that he needed some insulin and that his blood glucose would get higher and
 8   potentially put him at great risk without insulin and/or his prescribed medications. Making
 9   no comment, the nurse went over to chat with Officer Kameron Lee and DOE Jail Guy. At
10   no time did Jail Nurse Linda Smith or any other person at the jail facility provide McMillan
11   with his necessary prescribed medications or otherwise ensure that he received them during
12   the entirety of the time he was incarcerated in spite of being fully informed of McMillan’s
13   medical needs. Manifesting indifference, Jail Nurse Linda Smith was very dismissive of
14   McMillan’s various medical conditions. Defendants’ actions described in this paragraph
15   were reckless, and exposed McMillan to a substantial risk for serious harm. High levels of
16   sugar in a diabetic reduce the flow of blood in small capillaries, limiting delivery of oxygen
17   to the brain and other organs, creating permanent damage. Such damage presents visibly in
18   an MRI of the brain in white hyperintensities. The Defendants conduct alleged herein
19   caused some extent of permanent brain injury in McMillan.
20          27.   Jail Nurse Linda Smith told McMillan diabetic meals were available but, for an
21   unknown reason jail deputies knowingly and intentionally refrained from giving, or even
22   offering him one. The food McMillan was given for breakfast, lunch and dinner on Friday,
23   March 9th was heavily carbohydrate laden – poison to a diabetic. McMillan gave the
24   deserts to other prisoners in the holding room, and just did not eat much of the other high
25   carbohydrate food offered. Reflecting indifference, and dishonesty, Linda Smith falsified an
26   entry into the medical log. She claimed to have visited him when in fact she had not. She
27   even faked his vitals. Defendants’ actions described in this paragraph were reckless, and
28   exposed McMillan to a substantial risk for serious harm.

                                                  -11-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 12 of 48


 1          28.   After being searched by DOE Jail Guy and having his property taken McMillan
 2   was taken by a deputy to a holding room. McMillan was given a cloth which the jailers
 3   called a “blanket,” as they ordered him into the holding room and locked the door. The so
 4   called “blanket” was a thin cloth about 3/16 of an inch thick. McMillan was in the room
 5   from about 12 p.m. Thursday though about 2 a.m. Saturday – a period of no less than 26
 6   hours. The lights were never turned off, making it exceedingly difficult to sleep. The lack of
 7   sleep, the stress, and the failure to provide sufficient bedding and sleeping equipment,
 8   compounded the injury that McMillan suffered as a result of his rising sugar levels, which
 9   McMillan could feel. Defendants’ actions described in this paragraph were reckless,
10   exposed McMillan to a substantial risk for serious harm. Defendants were indifferent to
11   McMillan’s needs, or for that matter by all appearances, any of the other inmates needs.
12          29.   The holding room was not square but was trapezoidal in shape of about 90 sq.
13   ft. usable area of bare, cold concrete for sleeping including the bare, cold concrete benches
14   along the two longer walls. When McMillan was placed in the holding room there were
15   about 10 other prisoners already in the room with the addition of McMillan for a total of 11.
16   Other prisoners who had been in the room for more than a day told McMillan that there had
17   been more than 20 in the holding room at one time. Another prisoner in the room said
18   county law enforcement had been doing a drug sweep for a couple days, cracking down on
19   methamphetamine users. There were no bunks in the holding room. The seating benches
20   along two walls were cold, bare concrete about 16 inches wide. The holding room floor was
21   cold, bare concrete as well, and was filthy. The deputies ruthlessly abused another inmate in
22   the hall outside the holding room. The deputies noticed McMillan observing a young,
23   Hispanic man, prone on the ground with the four deputies twisting his wrists, while the poor
24   fellow screamed in agony.. McMillan overheard the deputies state that they were going to
25   put him in the “cage.” McMillan was able to view through window as the victim, who was
26   entirely compliant, was dragged by four deputies down the hall. McMillan learned that the
27   cage was used for summary punishment, and comprised of a small cage where it was
28   impossible to sit down completely. Thereafter, the deputies taped paper over the window

                                                  -12-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 13 of 48


 1   preventing them from seeing in and McMillan from seeing out. The conditions did not
 2   come close to meeting the minimum standards for a detention facility temporary holding cell
 3   or room as set forth in 24 CCR 1231.2, which provides, in pertinent part as to which were
 4   violated:
 5          A.     Contain a minimum of 10 square feet (0.93 m2) of floor area per
                   inmate;
 6
            B.     Be limited to no more than 16 inmates;
 7
            C.     Be no smaller than 40 square feet (3.7 m2) and have a clear ceiling
 8                 height of 8 feet (2438 mm) or more;
 9          D.     Contain seating to accommodate all inmates as required in Section 1231.3;
10          E.     Maximize visual supervision of inmates by staff; and
11          F.     When located in a temporary holding facility, the cell or room shall be
                   equipped with a bunk if inmates are to be held longer than 12 hours.
12
13                                                                          [24 CCR 1231.2]
14          Defendants’ actions described in this paragraph were reckless, brutal, and exposed
15   McMillan to a substantial risk for serious harm.
16          30.    McMillan was in the holding room for more than 24 hours, thus forced to
17   sleep with only a small, thin 3/16” blanket for padding, warmth, and to block out the lights
18   which were never turned off, only dimmed a bit in the evening. At McMillan’s size, 6’3”
19   and 245 lbs, the blanket was too small to serve each of those purposes at the same time. A
20   night of fitful sleeping on concrete was not just uncomfortable, but resulted in sore spots and
21   continuous back pain. McMillan asked a Deputy for a second blanket, but the Deputy
22   refused his request with the retort “Only one blanket.” Defendants’ actions described in this
23   paragraph were reckless, and exposed McMillan to a substantial risk for serious harm.
24          31. After McMillan entered the room he noticed trash on the concrete floor in the
25   room, empty lunch bags, empty milk cartons and food wrappers plus various scraps. The
26   toilet paper roll was on the floor soaked. It had been wet for some time and was never
27   replaced during the 26 hours or so while McMillan was in the room. McMillan picked up
28   the larger pieces of trash at some point and set those by the door for removal along with

                                                  -13-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 14 of 48


 1   used meal bowls. After a few hours a deputy eventually collected the empty bowls along
 2   with the trash and swept the floor around the door and thanked McMillan for cleaning up a
 3   bit. When McMillan complained about the remaining trash, the deputy said the holding
 4   room would be thoroughly cleaned later. That did not happen in the 26 hours or so
 5   McMillan was in the holding room. Defendants’ actions described in this paragraph were
 6   reckless, and exposed McMillan to a substantial risk for serious harm.
 7          32. There were a couple short fights with punches landed between prisoners that
 8   wanted to sleep, and loud, shouting, seemingly crazed prisoners. No effort was made by the
 9   jailers to separate the prisoners with obvious symptoms of mental illness creating a
10   predictably dangerous condition in the holding room. Defendants’ actions and the conduct
11   that they allowed to occur as described in this paragraph was reckless, and exposed
12   McMillan to a substantial risk for serious harm.
13          33. Several hours after being placed in the holding room, a jail nurse, Jail Nurse
14   Amanda Ream, different from Jail Nurse Linda Smith who had tested McMillan’s blood
15   sugar on his arrival at the jail, came by the holding room to check on McMillan’s glucose
16   and blood pressure. Predictably, his glucose had risen to 172 mg/dl from145mg/dl when
17   McMillan was first brought into the jail a few hours earlier. As he had done with Jail Nurse
18   Linda Smith, McMillan told Jail Nurse Amanda Ream that he needed insulin or the level
19   would continue to go up. She said that she was aware of McMillan’s medical needs. But,
20   neither Jail Nurse Linda Smith nor Jail Nurse Amanda Ream nor anyone else ever provided
21   McMillan with any of his essential prescribed medications, including his needed insulin.
22   McMillan is informed and believes that sometime Friday, March 9, 2019, McMillan’s
23   cousin, Jerry Hopson attempted to deliver McMillan’s prescribed medications in original
24   pharmacy prescription labeled bottles to the jail. Jerry Hopson later told McMillan a nurse
25   was called by a deputy and made a list of the prescribed medications but the prescribed
26   medications offered by McMillan’s cousin were refused by the nurse. McMillan’s family
27   was fully aware of the importance of McMillan’s medications to his well being. Defendants’
28

                                                  -14-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 15 of 48


 1   actions described in this paragraph were reckless, and exposed McMillan to a substantial
 2   risk for serious harm.
 3                       McMillan Sustains Injuries at The Shasta County Jail
 4          34.   McMillan was subjected to more than 24 hours confinement in the Shasta
 5   County Jail. During this time he endured lack of sleep, the knowing and intentional
 6   withholding of essential prescription medications, and terrible living conditions causing
 7   body pain in the holding room as described above. He was never offered a bunk or food fit
 8   for a diabetic. Both prescribed medications NPH insulin, and Metformin McMillan
 9   regularly uses to control his blood glucose level to less than 120mg/deciliter were
10   intentionally withheld along with his blood pressure, heart arrhythmia and anti blood
11   clotting medications. Despite being told by Jail Nurse Linda Smith that diabetic meals were
12   available, McMillan was not provided food fit for a diabetic, but was provided high
13   carbohydrate meals instead while incarcerated. The Deputies bringing the food trays, never
14   asked or offered any specially prepared diabetic meal, offering just the same as everyone
15   else in the holding room received. McMillan was disoriented due to high sugar, suffered
16   brain damage, and organ damage, Defendants’ actions described in this paragraph exposed
17   McMillan to a substantial risk for serious harm.
18          35. About 2 a.m. March 10th during the course of being released from the Shasta
19   County McMillan began experiencing visual hallucinations as a result of having been
20   deprived of his necessary prescribed diabetes medications. White surfaces appeared to be
21   covered in mats of waving light brown pine needle like images. He did not mention this to
22   the Deputies out of fear he would be held for medical examination where he would likely
23   only continue to be deprived of his medication and access to medical care. The
24   hallucinations progressed to static images of something like Egyptian hieroglyphics on white
25   surfaces by the time he got home about 3 a.m. on Saturday, March 10, 2019. Defendants
26   harmed Plaintiff.
27   ///
28   ///

                                                  -15-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 16 of 48


 1                      McMillan is released from the Shasta County Jail
 2          36.    During the release process Deputy Sheriff McQuillan prepared the
 3   “Agreement on Release.” The Deputy used a regular ball point ink pen to fill out the top
 4   portion of the “Agreement on Release,” plus the “A” portion but gave McMillan a small pen
 5   to sign with that wrote in very light blue ink and was incapable of being pressed on to the
 6   paper because it was flexible. Nothing either the deputy or McMillan wrote on the form
 7   after the A portion was readable on McMillan’s copy of the form “Agreement on Release.”
 8          37.   On the “Agreement on Release” form the booking charges were written as
 9   “42400.2(c)HS and 148(A)(1) PC” without any explanation. The booking charges appeared
10   to have been based on a full page, single spaced fax that seemed to have been prepared by
11   Anderson Fire Protection District personnel which Deputy McQuillan paused to read and
12   study for about 15 minutes before preparing the Agreement on Release. After the Deputy
13   finished reading the document, for some unknown reason, he shredded it. McMillan first
14   learned of the specific code violations he had been cited for upon release from Shasta
15   County Jail where the violations were identified on the “Agreement on Release” form, but
16   still no explanation as to the contents of the cited codes. McMillan was arrested and
17   incarcerated in the Shasta County Jail for about 26 hours, from late Thursday, March 8,
18   2019 until about 2 a.m. Saturday, March 10, 2019.
19          38.   The Agreement on Release set McMillan’s arraignment on May 10, 2019, at
20   8:30 a.m. and directed that McMillan appear at the court located at 1500 Court Street in
21   Redding, California, and further directed that the court calendar be checked for the court
22   room where he should appear. McMillan retained defense counsel Mark Cibula and both
23   appeared on May 10, 2019, but neither McMillan nor counsel found any mention of
24   McMillan’s name in the two lists of those to be arraigned in either dept 9 or 10 at 10:00 am
25   on May 10, 2019. Counsel appeared along with McMillan in Dept 10, making a record of
26   McMillan’s appearance. McMillan was present and stood when counsel brought to the
27   court’s attention that McMillan had appeared pursuant to the Agreement on Release.
28

                                                  -16-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 17 of 48


 1         39. The charges made against McMillan on March 10, 2019 specified in the
 2   “Agreement on Release” by Fire Chief Lowe were later “superceded’ by the Shasta County
 3   District Attorney when McMillan was charged in a criminal complaint filed with the Shasta
 4   County Superior Court on January 29, 2020 with “PROHIBITED BURNING, in violation of
 5   “Section 41800/42400 of the Health and Safety Code, a Misdemeanor.” McMillan’s defense
 6   counsel, Mark Cibula, obtained a copy of Fire Chief Lowe’s “Investigative Narrative”
 7   from the Superior Court clerk which had been filed in connection with the arraignment of
 8   McMillan.
 9         40. In Fire Chief Lowe’s “Investigative Narrative,” Defendant Lowe submitted
10   numerous false statements to the Shasta County Superior Court to support McMillan’s
11   criminal arraignment. For example in the narrative, Lowe deliberately fabricated evidence of
12   conversations that never occurred. Moreover, Lowe falsely indicated that he had personally
13   participated in events of which he had no personal knowledge.
14         41. Specifically, Lowe falsely stated that:
15                a.     McMillan was burning diesel and that McMillan admitted to burning
16                       diesel, both of which were outright fabrications. No diesel was ever
17                       present in the backyard, let alone burned that evening.
18                b.     Lowe had informed McMillan of the specific provisions and alleged
19                       violations but that conversation never occurred. Lowe only presented a
20                       citation to McMillan and told him to sign it without explanation.
21                c.     McMillan had consented to Lowe entering the backyard and that Lowe
22                       had personally inspected the backyard. But, this never occurred. Indeed,
23                       Lowe never set foot in the backyard.
24                d.     Lowe had informed McMillan that signing the citation was not an
25                       admission of guilt but a promise to appear. That conversation never
26                       occurred.
27                e.     An odor of gasoline and a burning smell were noticeable from the front
28                       of the residence. Indeed, the wind was blowing the opposite direction

                                                  -17-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 18 of 48


 1                        that evening. No such odor or smell would have been detectable from
 2                        the firemen’s location when they initially arrived. Indeed, by the time
 3                        the firemen arrived, there was no fire. There were only three small
 4                        metal 8 oz coffee cans near each other sitting on the bottom of a nearly
 5                        empty large concrete swimming pool (50 ft x 25 ft x 4 to 10 ft) at about
 6                        6ft depth.
 7                 f.     McMillan refused to identify himself. Indeed, McMillan provided his
 8                        name multiple times. McMillan also provided his home address in San
 9                        Diego.
10                 g.     Lowe personally observed the backyard, the pool, and the three cans at
11                        the bottom of the pool. Lowe never entered the backyard that evening,
12                        let alone made any of these observations.
13          The above statements do not encompass the entirety of the deceptive statements
14   submitted to the Shasta County Superior Court by Lowe, but are representative only.
15          42. At the time the document was submitted, all of the above false statements were
16   made to secure McMillan’s conviction as to the misdemeanor criminal charges.
17                                 PARTIES AND PROCEDURE
18          43. City of Anderson (“CITY”) is a public entity, duly organized and existing under
19   the laws of the state of California. Under its authority, the CITY owns, operates, manages,
20   directs and controls the Anderson Police Department, which employs and/or is responsible
21   for Defendant Officer Kameron Lee. Pursuant to Government Code § 815.2, the CITY is
22   vicariously liable for the state law torts of its employees and agents, including Defendant
23   Officer Kameron Lee.
24          44. The Anderson Fire Protection District (“AFPD”) is a public entity duly organized
25   and existing under the laws of the state of California acting as the Anderson Fire
26   Department. Under state authority, the AFPD through its board of directors owns, operates,
27   manages, directs and controls the Anderson Fire Department, which employs and/or is
28   responsible for Defendant Fire Chief Steve Lowe. Pursuant to Government Code § 815.2,

                                                  -18-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 19 of 48


 1   the AFPD is vicariously liable for the state law torts of its employees and agents, including
 2   Defendant Fire Chief Steve Lowe.
 3          45. Defendant County of Shasta (“COUNTY”) is a public entity, duly organized and
 4   existing under the laws of the State of California. Pursuant to Government Code § 815.2, the
 5   County of Shasta is vicariously liable for the state law torts of its employees and agents.
 6   Under its authority, the County of Shasta operates the Shasta County Jail, the Shasta County
 7   Sheriff’s Office and employs the Sheriff and his deputies.
 8          46. Defendant California Forensic Medical Group, Inc. (“CFMG”), was at all times
 9   herein mentioned, a California Corporation licensed to do business in California, with its
10   corporate head quarters located in Monterey, California. Defendant CFMG provided
11   medical, mental health, and nursing care to pretrial and post-conviction detainees and
12   prisoners in Shasta County Jails by agreement with the County of Shasta.
13          47. Defendant Thomas M. Bosenko at all times mentioned herein, was employed by
14   the County of Shasta as Sheriff-Coroner for the county, and he was acting within the course
15   and scope of that employment. In that capacity, Thomas M. Bosenko was a policy making
16   official for the County of Shasta. Further, Thomas M. Bosenko was ultimately responsible
17   for provision of medical care to inmates and jail conditions, and all County of Shasta and
18   “CFMG” policies, procedures, and training related thereto. He is being sued in his
19   individual capacity.
20          48. Defendant Captain Dave Kent at all times mentioned herein, was employed by
21   Defendant County of Shasta as Captain of the Custody Division, including the jail, for the
22   County of Shasta, and he was acting within the course and scope of that employment.
23   Plaintiff alleges that in that capacity Defendant Dave Kent was responsible for the general
24   management and control of the Custody Division, with primary authority and responsibility
25   for the operations, staff assignments, program development, personnel supervision and
26   training, maintenance and auxiliary inmate services at the jail, subordinate only to the
27   Sheriff and/or the Undersheriff.
28

                                                   -19-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 20 of 48


 1            49. Plaintiff alleges on information and belief the Jail Nurses Linda Smith and
 2   Amanda Ream were employees of CFMG who were inadequately trained and thus CFMG
 3   bears responsiblity for the nurses’ failure to recognize James I. McMillan’s medical needs
 4   and assure adequate care for James I. McMillan while held in the jail through denial of
 5   insulin ultimately resulting in his increasing blood sugar leading to the visual hallucinations
 6   McMillan suffered during the course of being released from Shasta County Jail and
 7   afterward.
 8                              STATEMENT OF CLAIMS FOR RELIEF
 9                                      FIRST CLAIM FOR RELIEF
10                         Violation of Constitutional Rights - 42 U.S.C. 1983
                         Fourth Amendment – Unreasonable Search and Seizure
11
           As to Defendant Officer Kameron Lee, City of Anderson, Fire Chief Lowe, and
12                   Anderson Fire Protection District, and DOES 1 through 50.
13            50.    Plaintiff hereby incorporates by reference paragraphs 1 through 49 plus all
14   other paragraphs of this complaint as if set forth in full.
15            51.   At all relevant times alleged herein, Defendant Officer Kameron Lee was acting
16   under color of law within the course and scope of his duties as an Anderson Police officer
17   employed by the City of Anderson’s Police Department. Officer Kameron Lee violated
18   Plaintiff’s constitutional rights when he removed McMillan’s wallet and examined it
19   without a warrant as described in paragraph 13 above. Officer Kameron Lee committed said
20   acts without justification or authority, and without probable cause, exigency, or court order.
21   These Defendants, and each of them, including but not limited to Fire Chief Lowe and/or
22   Kameron Lee were present and knowingly and intentionally acted either directly or as an
23   “integral participant” 4 in the events described herein. Defendants authorized, encouraged,
24   directed, or assisted the arresting others in procuring the search and seizure of the McMllan
25   or participated in or ratified the unlawful search and seizure. The conduct and each of them
26   was a substantial factor in causing harm to plaintiff. Moreover, these Defendants, and each
27
       4
28         See “integral participant” under Boyd v. Benton County 374 F.3d 773 (9th Cir. 2004).

                                                        -20-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 21 of 48


 1   of them, were at all times relevant acting under color of law within the course and scope of
 2   their duties as employed by their respective agency employers. As a direct and proximate
 3   result of the actions of these Defendants, and each of them, Plaintiff has suffered, and will
 4   continue to suffer, general and special damages according to proof at trial. Due to the
 5   malicious, wanton, callous, reckless, and wrongful nature of the Defendants’ misconduct as
 6   herein alleged and described, Plaintiff is entitled to recover damages from Officer Kameron
 7   Lee, City of Anderson, Fire Chief Lowe, and Anderson Fire Protection District, and shall
 8   seek punitive damages as according to proof at trial.
 9           52. In spite of McMillan’s nolo contendere plea in connection with his arrest, a
10   judgment in favor of McMillan in this § 1983 suit would not invalidate the criminal
11   judgement since Officer Lee’s pulling McMillan’s wallet and inspection of McMillan’s
12   driver’s license had no bearing on the arrest of McMillan made by Fire Chief Lowe. Officer
13   Lee was enlisted by Fire Chief Lowe for the transport of McMillan. 5
14                                      SECOND CLAIM FOR RELIEF
15                        Violation of Constitutional Rights - 42 U.S.C. 1983
                       Fourteenth and Fourth Amendments – Seizure, Cruel and
16                          Unusual Punishment, Deliberate Indifference,.
17            Torture Inflicted by Officer Kameron Lee on McMillan in Police Cruiser
               As to Officer Kameron Lee, City of Anderson, and DOES 1 through 50.
18
19           53.     Plaintiff hereby incorporates by reference all other paragraphs of this complaint
20   as if set forth in full, including more specifically paragraphs 1 through 49, and 51 through
21   52 .
22           54.    McMillan is informed and believes and on that basis alleges that Officer
23   Kameron Lee was at all relevant times mentioned herein employed as a peace officer by the
24   City of Anderson, Anderson, California in the Anderson Police Department and was acting
25   in that capacity under color of law. Fire Chief Lowe was present as an integral participant
26
27
      5
        See Heck v. Humphrey, 512 U.S. 477, 487 (1994) Plaintiff’s success would not affect a criminal
28    judgment.

                                                            -21-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 22 of 48


 1   colluding with Officer Kameron Lee, acting under of color of law, and was at all relevant
 2   times mentioned herein employed by the Anderson Fire Prevention District. The facts
 3   demonstrate that both Officer Lee and Fire Chief Lowe had acted in concert against
 4   McMillan with the unlawful intent to pressure McMillan into signing the citation with its
 5   bogus charges at the time McMillan was forced into the police cruiser intending to cause
 6   discomfort leading to McMillan’s foreseeable injuries. Their actions were not a lot different
 7   from twisting McMillan’s arm in an attempt to get McMillan to sign the citation with its
 8   bogus charges. Such conduct comprises an unreasonable use of force, and constitutes a
 9   seizure according to the Fourth Amendment to the United States Constitution according to
10   Graham v. Connor, 490 U.S. 386 (1989).
11         55.     Plaintiff hereby incorporates by reference paragraph 11 through 19 wherein the
12   details of Defendant Officer Kameron Lee’s wrongful and outrageous intentional infliction
13   of pain and injury inflicted on McMillan for the purpose of convincing McMillan to sign the
14   citation is described. At the time of Officer Kameron Lee’s conduct, the law was so clearly
15   established that any law enforcement officer in Officer Kameron Lee’s circumstances would
16   have known his conduct violated McMillan’s rights under the United States Constitution.
17   Due to the malicious, wanton, callous, reckless, and wrongful nature of the Defendant
18   Officer Kameron Lee’s misconduct as herein alleged and described, Plaintiff is entitled to
19   recover damages against Officer Kameron Lee, City of Anderson, Fire Chief Lowe, and
20   Anderson Fire Prevention District, and shall seek, punitive damages.
21                                  THIRD CLAIM FOR RELIEF
22                      Violation of Constitutional Rights - 42 U.S.C. 1983
                 Fourteenth and Fourth Amendments – Search, Seizure, Cruel and
23                        Unusual Punishment, Deliberate Indifference.
24               Torture Inflicted on McMillan by Fire Chief Lowe in Police Cruiser
                 As to Fire Chief Steve Lowe and Anderson Fire Prevention District,
25                                     and DOES 1 through 50.
26         56. Plaintiff hereby incorporates by reference paragraphs 1-49, 51-52, and 54 and
27   55.
28         57.     McMillan is informed and believes and on that basis alleges that Fire Chief

                                                  -22-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 23 of 48


 1   Lowe was at all relevant times mentioned herein employed as a Fire Chief by the Anderson
 2   Fire Protection District in Anderson acting under color of law.
 3          58. Plaintiff hereby incorporates by reference paragraph 11 through 19 wherein the
 4   details of Defendant Fire Chief Lowe’s conspiracy, approval and participation with Officer
 5   Kameron Lee in the confinement of McMillan are set out. At the time of Fire Chief Lowe’s
 6   conduct, the law was so clearly established that any law enforcement officer in his
 7   circumstances as an integral participant would have known his conduct violated McMillan’s
 8   rights under the United States Constitution.
 9          59. Due to the malicious, wanton, callous, reckless, and wrongful nature of the
10   Defendant Fire Chief Lowe’s misconduct and participation in McMillan’s detention in the
11   police cruiser as herein alleged and described, Plaintiff is entitled to recover damages, and
12   shall seek, punitive damages.
13
14                              FOURTH CLAIM FOR RELIEF
                       Violation of Constitutional Rights - 42 U.S.C. 1983
15                Fourteenth and Eighth Amendments – Deliberate Indifference.
16                    Denial of Prescription Medications and medical care by
                           Jail Nurses Linda Smith, and Amanda Ream.
17
                    AS to Jail Nurses Linda Smith, and Amanda Ream,
18               CALIFORNIA FORENSIC MEDICAL GROUP, INC.,
               Jail Captain DAVE KENT, Shasta County Sheriff-Coroner
19         TOMAS M. BOSENKO, COUNTY OF SHASTA, and DOES 1 through 50.
20          60.   McMillan is informed and believes that at all relevant times mentioned herein
21   and upon that basis alleges that Jail Nurses Linda Smith, and Amanda Ream, were employed
22   at the Shasta County Jail by contract with CFMG between with the Sheriff’s Department or
23   the County of Shasta with the duty of administering to the medical needs of the prisoners
24   incarcerated in the Shasta County Jail, and were subject to the direction and control of Shasta
25   County Sheriff-Coroner Thomas M. Bosenko who was employed by the County of Shasta to
26   operate and oversee the operation of the Shasta County Jail. Within the Sheriff’s
27   administration of the jail, Captain Dave Kent was directly in charge of jail operations.
28   Plaintiff alleges on information and belief that both breached their administrative,

                                                    -23-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 24 of 48


 1   constitutional duties by way of deliberate indifference to assure the medical needs of the
 2   prisoners were met. The neglect of its obligations to the jail prisoners by CFMG resulted in
 3   inadequately trained and dismissive Jail Nurses Linda Smith and Amanda Ream failing to
 4   provide McMillan his prescribed medications all of which led to the serious hallucinations
 5   experienced by McMillan caused by out of control high blood sugar, blood like syrup.
 6          61.   Plaintiff hereby incorporates by reference paragraphs 20 through 35 wherein the
 7   details of Jail Nurses Linda Smith and Amanda Ream respective breaches of their duty to
 8   administer to the medical needs of McMillan are set forth. Both nurses declined to provide
 9   prescribed medicinal drugs for treatment of serious, life threatening diseases suffered by
10   McMillan. Defendant California Forensic Medical Group, Inc., is liable for such actions as
11   they occurred within the course and scope of the nurses employment. McMillan suffered
12   injury from lack of his prescribed diabetic medications when afflicted with visual
13   hallucinations. Plaintiff seeks damages for the harm inflicted and the willful violation of his
14   right to preventive treatment of his serious medical conditions.
15          62.   Due to the malicious, wanton, callous, reckless, and wrongful nature of the Jail
16   Nurses’ misconduct as herein alleged and described, Plaintiff is entitled to recover damages,
17   and shall seek, punitive damages against each. Further, due to deliberate indifference to the
18   failings of the Jail Nurses Linda Smith and Amanda Ream, Plaintiff seeks damages against
19   Thomas M. Bosenco, Dave Kent, CFMG, and the County of Shasta.
20
                                    FIFTH CLAIM FOR RELIEF
21
                         Fourteenth and Eighth Amendment – Cruel and
22                         Unusual Punishment, Deliberate Indifference.
                      As to Shasta County Sheriff THOMAS M. BOSENKO,
23                     Jail Captain DAVE KENT, and DOES 1 through 50.
24          63.   Plaintiff hereby incorporates by reference paragraphs 1 through 49.
25          64.   McMillan alleges that prisoners including Plaintiff, in the Shasta County Jail
26   holding rooms are abused by being forced to sleep on cold concrete (benches or floor)
27   without significant cushion for how ever long they are held in the holding room.
28          65.   McMillan alleges he was held more than 24 hours in a holding room.

                                                   -24-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 25 of 48


 1          66. Due to the malicious, wanton, callous, reckless, and wrongful nature of Shasta
 2   County Sheriff-Coroner Thomas M. Bosenko’s and that of Jail Captain Dave Kent’s
 3   indifference to the abusive holding room conditions as mistreatment of the prisoners subject
 4   to the conditions including that of McMillan as herein alleged and described, Plaintiff is
 5   entitled to recover damages, and shall seek, punitive damages.
 6
 7                                  SIXTH CLAIM FOR RELIEF
 8             Fourteenth Amendment - Judicial Deception, Fabrication of Evidence
 9               (Deception in the Presentation of Evidence to the Superior Court,
                                   Failure to Preserve Evidence)
10                   As to Defendant Lowe, and Does 1 through 50, inclusive
11          67. Plaintiff incorporates the above allegations, in their entirety, as though fully set
12   forth herein.
13          68. At all relevant times alleged herein, the right to be free from judicial deception in
14   criminal proceedings was clearly established such that any reasonable government official in
15   Defendants' situation and circumstances would know that it was unlawful to lie, fabricate
16   evidence, or suppress material exculpatory evidence in criminal proceedings. The Fourteenth
17   Amendment protects against being subjected to criminal charges on the basis of false
18   evidence that was deliberately fabricated by the defendant.
19          69. On or about March 10, 2019, Defendant Lowe’s “Investigative Narrative” was
20   provided to the Shasta County Superior Court. At the time of submission, Defendant Lowe
21   intended for the Shasta County Superior Court to accept his “Investigation Narrative” into
22   evidence and to rely on the statements therein in making important decisions regarding
23   McMillan. Moreover, Defendant Lowe knew this narrative would be used at Plaintiff’s
24   criminal arraignment and relied upon by the Court as truthful, honest, accurate, and complete.
25   At all relevant times, on information and belief, it was Defendant Lowe’s intent that this
26   narrative would be used to criminally prosecute Plaintiff.
27          70. Defendant Lowe submitted numerous false statements to the Shasta County
28   Superior Court to support McMillan’s criminal arraignment. In the narrative, Lowe

                                                   -25-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 26 of 48


 1   deliberately fabricated evidence of conversations that never occurred. Moreover, Lowe
 2   falsely indicated that he had personally participated in events which either never happened,
 3   or which he did not participate in in any way, i.e., he was not present and did not witness the
 4   particular event and hence had no knowledge of whether or not the particular event actually
 5   happened.
 6          71. In the context of a criminal proceeding, the constitutional right to be free from the
 7   knowing presentation of false or perjured evidence is clearly established. Devereaux v.
 8   Abbey, 263 F.3d 1070, 1074-1076 (9th Cir. 2001). Indeed, there is a clearly established
 9   constitutional due process right not to be subjected to criminal charges on the basis of false
10   evidence that was deliberately fabricated by the government. Id. at 1074-75.
11          72.    Specifically, among many other things, Lowe falsely stated that:
12                 a.     That McMillan was burning diesel and that McMillan admitted to
13                        burning diesel, both of which were outright fabrications. No diesel was
14                        ever present in the backyard, let alone burned that evening.
15                 b.     That Lowe had informed McMillan of the specific provisions and
16                        alleged violations but that conversation never occurred. Lowe only
17                        presented a citation to McMillan and told him to sign it without
18                        explanation.
19                 c.     That McMillan had consented to Lowe entering the backyard and that
20                        Lowe had personally inspected the backyard. But, this never occurred.
21                        Indeed, Lowe never set foot in the backyard.
22                 d.     That Lowe had informed McMillan that signing the citation was not an
23                        admission of guilt but a promise to appear. That conversation never
24                        occurred.
25                 e.     That “An odor of gasoline and a burning smell were noticeable from the
26                        front of the residence.” Indeed, the wind was blowing away from the
27                        front of the house that evening. No such odor or smell would have been
28                        detectable from the firemen’s location when they initially arrived.

                                                   -26-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 27 of 48


 1                        Indeed, by the time the firemen and Lowe arrived, there was no fire.
 2                        There were only three small metal 8 oz coffee cans near each other
 3                        sitting on the bottom at about 6ft depth of a nearly empty large concrete
 4                        swimming pool (50 ft x 25 ft x 4 to 10 ft).
 5                 f.     That “McMillan refused to identify himself.” Indeed, McMillan
 6                        provided his name multiple times. McMillan also provided his home
 7                        address in San Diego.
 8                 g.     That Lowe personally observed the backyard, the pool, and the three
 9                        cans at the bottom of the pool. Lowe never entered the backyard that
10                        evening, let alone made any of these observations.
11          The above statements do not encompass the entirety of the deceptive statements
12   submitted to the Shasta County Superior Court by Lowe.
13          73. “No official with an IQ greater than room temperature in Alaska” could claim that
14   he or she did not know that judicial deception and filing false statements in court reports
15   violates both state and federal law. Hardwick v. Cty. of Orange, 844 F.3d 1112, 1118 (9th
16   Cir. 2017).
17          74. As a direct and proximate result of Defendants’ actions, Plaintiff has suffered and
18   will continue to suffer physical, mental and emotional injury, all to an extent and in an
19   amount subject to proof at trial.
20          75. Plaintiff is informed and believes and thereon alleges that Defendants
21   acted with malice and with the specific intent to cause injury to Plaintiff or acted with a
22   willful, knowing, and conscious disregard for Plaintiff’s rights in a despicable, vile and
23   contemptible manner. Therefore, Plaintiff is entitled to an award of punitive damages for the
24   purpose of punishing these Defendants, and each of them, in order to deter them, and others,
25   from such conduct in the future.
26   ///
27   ///
28   ///

                                                   -27-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 28 of 48


 1                                 SEVENTH CLAIM FOR RELIEF
 2                           42 U.S.C. Sec. 1983 -- Monell-Related Claims
 3           As to the City of Anderson, and Shasta County, and DOES 1 through 50.
 4          76. Plaintiff hereby incorporates by reference this paragraph in all other paragraphs of
 5   this Complaint as if set forth in full. Defendants City of Anderson and the County of Shasta
 6   (collectively, “Entity Defendants”), are each a “person” within the meaning of 42 U.S.C. §
 7   1983 and subject to Monell liability under Monell v. Dept. of Social Services (1978) 436 U.S.
 8   658. Defendants, and each of them, acted under color of state law when committing the acts
 9   alleged herein, in violation of Plaintiff’s rights.
10          77. Each of the Entity Defendants had a duty to Plaintiff to establish, implement, and
11   follow policies which confirm and provide the protections guaranteed Plaintiff under the
12   United States Constitution. Said Entity Defendants also had the duty to use reasonable care to
13   select, assign, supervise, train, and review the activities of all their respective agents, so as to
14   protect Plaintiff’s constitution rights and to avoid causing the injuries and damages alleged
15   herein. Based on the duties charged to each of the respective Entity Defendants, they knew
16   or should have known of the obvious need to establish customs, policies and practices to
17   protect Plaintiff from suffering the injuries and damages herein alleged. Entity Defendants
18   established policies that served as the moving force behind the violations herein alleged, or
19   alternatively, were deliberately indifferent to the need to establish proper policies and
20   procedures to avoid the same. Entity Defendants, and each of them, established the following
21   policies, procedures, customs, or practices which were the moving force behind the
22   violations alleged:
23                  a. The policy, custom, or practice of placing persons who refuse to produce
24   identification under arrest, with the intention of searching such persons’ bodies, papers, and
25   effects for such identification, without a warrant, and in the absence of exigent
26   circumstances, or knowingly aiding and abetting the same;
27
28

                                                     -28-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 29 of 48


 1                   b. The policy, custom, or practice of inflicting pain and mental anguish in an
 2   effort to coerce persons to sign citations issued by the Anderson Fire Prevention District, or
 3   knowingly aiding and abetting the same;
 4                   c. The policy, custom, or practice of failing to diligently obtain medical
 5   information regarding persons incarcerated at the Shasta County Jail and/or refusing to
 6   administer prescribed medication to such inmates; and
 7                   d. The policy, custom, or practice of abusing inmates of the Shasta County Jail
 8   by overcrowding, forcing them to sleep on cold concrete (benches or floor) without
 9   significant cushion for however long they are held in the holding room, without providing
10   bunks, in unsanitary and crowded conditions. (This list is not exhaustive due to the pending
11   nature of disclosure and discovery. Plaintiff may seek leave to amend this pleading as more
12   information becomes available.)
13          78. Entity Defendants, and each of them, breached their respective duties and
14   obligations to Plaintiff by failing to establish, implement, and follow proper Constitutional
15   policies, customs, and procedures and by failing to properly select, supervise, train, and
16   control their respective agents and employees regarding the same. Each of the Entity
17   Defendants knew, or should have known, that by breaching the above-mentioned duties and
18   obligations, the failure to implement proper policies and procedures would cause Plaintiff to
19   be injured and damaged, and were deliberately indifferent to the need to do so.
20          79. These actions and/or inactions were the moving force behind, and the direct and
21   proximate cause of Plaintiff’s injuries as alleged herein. As a result, Plaintiff has suffered
22   general and special damages, to an extent and in an amount to be proven at trial.
23
24
                                    EIGHTH CLAIM FOR RELIEF
25
                     Monell-Related Claims - Deprivation of Constitutional Rights
26                       As to Defendant Anderson Fire Protection District
27          80. Plaintiff incorporates the above allegations of fact and law as though fully set
28   forth herein.

                                                     -29-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 30 of 48


 1          81. Defendant Anderson Fire Protection District, including through its entity
 2   Anderson Fire Department, and those individuals in their official capacity who had
 3   supervisory and/or policy making authority, had a duty to Plaintiff to establish, implement
 4   and follow policies, procedures, customs and/or practices which confirm and provide the
 5   protections guaranteed Plaintiff under the United States Constitution, including those under
 6   the Fourteenth Amendments. This includes, without limitation, the protection of the right to
 7   both substantive and procedural due process as alleged herein above.
 8           82. Defendant Anderson Fire Protection District also had a duty to use reasonable
 9   care to select, assign, supervise, train, control, and review the activities of all their agents,
10   officers, employees, and those acting under them, including within Anderson Fire
11   Department, so as to protect these constitutional rights; and to refrain from acting with
12   deliberate indifference to the constitutional rights of Plaintiff in order to avoid causing the
13   injuries and damages alleged herein.
14           83. Moreover, based on the duties charged to Defendant Lowe, including the
15   responsibility to present evidence and recommendations to the Superior Court – a court with
16   power to adjudicate substantial rights, especially those associated with criminal trials. The
17   Fire Protection District and its policymaking officials knew or should have known of the
18   need to establish the customs, policies, and practices, training and disciplinary norms
19   required to protect the aforementioned civil rights of persons with whom their agents
20   regularly came into contact – and to adequately train its employees on constitutionally
21   appropriate customs and practices.
22           84. Defendant Anderson Fire Protection District established, adopted, followed,
23   and/or implemented and/or turned a blind eye to customs, and/or practices which were
24   followed, complied with, and carried out by Lowe, and DOES 1-50, when they violated
25   Plaintiff’s constitutional rights by engaging in deception in the presentation of evidence to
26   the Shasta County Superior Court and unconstitutional fabrication of evidence against
27   Plaintiff, among other things.
28

                                                     -30-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 31 of 48


 1           85. At the time of the underlying events, the regularly established customs and
 2   practices of the Anderson Fire Protection District and the Anderson Fire Department that
 3   Lowe and DOES 1-50 followed, adhered to, complied with, and carried out, were the moving
 4   force, that is, the actual, direct, and proximate cause of the violations of Plaintiff’s
 5   constitutional rights including, but not limited to:
 6                 a.      The custom and/or practice of including false, inaccurate, exaggerated,
 7                         misleading, and/or untrue factual statements in the documents and/or
 8                         reports filed with the Superior Court.
 9                 b.      The custom and/or practice of suppressing and/or omitting known
10                         exculpatory evidence from the documents and/or reports filed with the
11                         Superior Court.
12                 c.      The custom and/or practice of permitting an employee to sign a
13                         document and/or narrative and/or court report without personal
14                         knowledge as to whether the statements made therein were complete
15                         and/or true, in an effort to bolster the credibility of the document and/or
16                         report.
17           86. When Defendants Lowe, and DOES 1-50, and each of them, engaged in
18   deception in the presentation of evidence to the superior court, they were acting pursuant to
19   and in accordance with the Fire Protection District’s regularly established customs and/or
20   practices.
21           87. On information and belief, the Fire Protection District’s employees engaging in
22   deception in the presentation of evidence to the Shasta County Superior Court, as alleged
23   herein, was not an isolated incident specific to Plaintiff’s circumstances or the circumstances
24   of this particular case. Instead, the District and its employees regularly include false
25   statements, and/or suppress known exculpatory evidence, in reports or other documents filed
26   with the court. Yet, the Anderson Fire Protection District deliberately turned a blind eye to
27   the problem and has intentionally refrained from taking any reasonable steps to rectify it.
28   This marked and intentional failure by the Anderson Fire Protection District has permitted

                                                     -31-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 32 of 48


 1   the pernicious custom of presenting deceptive evidence to the Superior Court in criminal
 2   proceedings to persist for many, many years and has resulted in the Plaintiff herein being
 3   harmed as a result.
 4          88. On information and belief, the Anderson Fire Protection District has engaged in
 5   each of the customs and/or practices identified above on an ongoing and continuous basis for
 6   years and continues to engage in these customs and practices on an ongoing and daily basis –
 7   even to this day.
 8          89. On information and belief, the Anderson Fire Protection District regularly
 9   receives and/or is aware of complaints leveled against its employees, claiming that the
10   employees are engaging in deception in the presentation of evidence in the Superior Court.
11          90. The Anderson Fire Protection District never investigates or disciplines its
12   employees, including Lowe, and DOES 1-50, who engage in deception in the presentation of
13   evidence to the Superior Court and/or engage in the practices alleged herein above. The
14   Anderson Fire Protection District consistently fails to investigate or discipline its employees
15   who are involved in these sorts of constitutional violations so that violations of citizen’s
16   constitutional rights, in the mode and manner alleged herein, have not only become accepted,
17   but are customary.
18          91. The Anderson Fire Protection District did not investigate or discipline
19   Defendants Lowe, and DOES 1-50, for making false statements, and/or suppressing known
20   exculpatory evidence in the various reports or other documents they filed in the Superior
21   Court in the underlying criminal proceedings.
22          92. The Anderson Fire Protection District refuses to admit that its employees commit
23   a constitutional violation when they make false statements, and/or suppress known
24   exculpatory evidence, in reports or other documents filed in the Superior Court – and
25   continues to do so. In fact, to this day, the County denies that Defendants Lowe, and DOES
26   1-50, violated Plaintiff’s rights when they made false statements, and/or suppressed
27   exculpatory evidence, in reports or other documents filed in the Superior Court. The
28   Anderson Fire Protection District ratified and/or approved the inclusion of false statements,

                                                   -32-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 33 of 48


 1   and/or suppression of known exculpatory evidence, in reports or other documents filed in the
 2   Superior ourt proceedings identified herein.
 3           93. The Defendant Anderson Fire Protection District is aware that its employees
 4   regularly, as a matter of custom and practice, make false statements and/or suppress known
 5   exculpatory evidence in reports or other documents they file in the Superior Court. Yet,
 6   Defendant Anderson Fire Protection District made a knowing and conscious decision to
 7   refrain from promulgating a policy and recurrent training to prevent such misconduct, and
 8   has consistently and knowingly failed to provide any training to their employees to inform
 9   them of the rights of persons to not be lied about in court reports and the requirement that all
10   exculpatory evidence is presented to the Superior Court.
11           94. Moreover, the Anderson Fire Protection District has consistently and
12   intentionally failed and refused to discipline its workers even when it is proven that they lied
13   in their filings with the court.
14           95. The Defendant Anderson Fire Protection District’s decision to disregard these
15   constitutional protections in the face of a known need for such prophylactic policies to
16   prevent the specific misconduct alleged herein above, i.e., the known need for a specific
17   policy prohibiting the aforementioned misconduct, is itself a “policy” decision which
18   constitutes a “policy” of deliberate indifference to the regularly established unconstitutional
19   customs and practices that have been permitted to persist over the years.
20          96. This policy of deliberate indifference, and the lack of prophylactic policies,
21   training, and or discipline in the face of a known need for such policies, training, and
22   discipline was a substantial factor – that is, the moving force, that caused the Plaintiff harm,
23   in that Defendants Lowe, and DOES 1-50, followed and acted pursuant to the regularly
24   established customs, practices, and well known and accepted standard operating procedures
25   of Anderson Fire Department when they made false statements and/or suppress known
26   exculpatory evidence, in reports or other documents filed in the court and deliberately
27   fabricated evidence against Plaintiff – none of which was constitutionally permissible.
28

                                                    -33-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 34 of 48


 1           97. Plaintiff is informed and believes, that Defendant Anderson Fire Protection
 2   District failed to establish, adopt, and/or implement policies, procedures, and training
 3   regarding the constitutional protections afforded to a person by the Fourteenth Amendment.
 4   Without such policies, procedures, customs and/or practices in place, the Anderson Fire
 5   Protection District’s employees were allowed and permitted to engage in conduct that was
 6   clearly and directly in violation of Plaintiff’s constitutional rights as more specifically set out
 7   in the allegations above.
 8           98. Defendant Anderson Fire Protection District’s failure to adopt such protective
 9   policies and training was the moving force behind the violations of Plaintiff’s constitutional
10   rights. Such failures include, but are not limited to:
11                 a.      The Anderson Fire Protection District did not have a written policy,
12                         procedure, custom, practice and/or recurrent training delineating the
13                         constitutional protections afforded to a person by the Fourteenth
14                         Amendment – including, but not limited to, the right to not be lied about
15                         in court reports and other documents filed with the Superior Court, and
16                         the right to not be faced with deliberately fabricated evidence to support
17                         criminal allegations.
18                 b.      The Anderson Fire Protection District did not have a written policy,
19                         procedure, custom, practice and/or recurrent training instructing that an
20                         employee must only claim personal knowledge of events in which they
21                         personally participated.
22                 c.      The Anderson Fire Protection District did not have a written policy,
23                         procedure, custom, practice and/or recurrent training instructing that an
24                         employee is precluded from including false statements in documents or
25                         reports to the Superior Court.
26                 d.      The Anderson Fire Protection District did not have a written policy,
27                         procedure, custom, or practice requiring its employees to be complete,
28                         honest, and accurate in their reports to the court.

                                                      -34-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 35 of 48


 1                 e.      The Anderson Fire Protection District did not have a written policy,
 2                         procedure, custom, or practice requiring its employees to have personal
 3                         knowledge of the facts and/or statements made in a narrative, document,
 4                         and/or report filed with the Superior Court, when attesting to the
 5                         veracity of those allegations, facts, and/or statements.
 6                 f.      The Anderson Fire Protection District did not have a written policy,
 7                         procedure, custom, or practice requiring its employees to conduct an
 8                         independent investigation to determine whether the allegations, facts,
 9                         and/or statements in a narrative, document, and/or other report were
10                         true, before attesting to the veracity of those allegations, facts, and/or
11                         statements.
12           99.   By deliberately refraining from promulgating any of the aforementioned
13   policies, procedures, customs, practices and/or training, the Anderson Fire Protection District
14   permitted the aforementioned basic policy decisions to be made by both the fire chief as well
15   as the lower level employees in the field. As a result, the Defendant Anderson Fire Protection
16   District’s “official” policy, custom, and/or practice – as established, adopted, and
17   implemented by Defendants Lowe and DOES 1-50 – was to make false statements and/or
18   suppress known exculpatory evidence in reports and documents filed with the Superior
19   Court, and to continue to deliberately fabricate evidence or otherwise cause the continued
20   criminal detention of a person even thought it was known by these Defendants that there was
21   no true factual basis to do so.
22           100. These policies, customs, and/or practices – that disregard the Plaintiff's
23   constitutional protections – were a substantial factor in causing harm to the Plaintiff.
24           101. The state of the law regarding the constitutional protections afforded to a
25   person by the Fourteenth Amendment was clearly established well before 2019. As such, the
26   Defendant Anderson Fire Protection District knew long before 2019 that its employees
27   required recurrent training on the constitutional protections afforded to a person under the
28   Fourteenth Amendment.

                                                    -35-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 36 of 48


 1            102. Despite this knowledge, the Defendant Anderson Fire Protection District
 2   deliberately failed to train or, alternatively, deliberately failed to provide recurrent and
 3   updated training to its employees on the following constitutional protections:
 4                  a.     That an employee must be truthful, honest, and accurate when reporting
 5                         and/or presenting evidence to the Superior Court;
 6                  b.     That an employee is precluded from lying to and/or including false
 7                         statements in documents or reports to the Superior Court;
 8                  c.     That an employee is precluded from lying to and/or including false
 9                         statements in documents and/or reports that will be relied upon by law
10                         enforcement and/or the District Attorney’s office;
11                  d.     That quotation marks can only be used when the speaker’s words are
12                         being reproduced verbatim;
13                  e.     That an employee must personally participate in events for which he or
14                         she claims personal knowledge; and
15                  f.     That an employee must not deliberately fabricate conversations and/or
16                         evidence for the purpose of securing a criminal indictment and/or
17                         conviction.
18            103. The Anderson Fire Protection District does not provide training on all policy
19   updates and does not expect its employees to know every policy or procedure.
20            104. Defendant Anderson Fire Protection District’s deliberate failure to train its fire
21   department employees on these established constitutional protections was a substantial factor
22   in causing the Plaintiff’s harm, in that these employees were unfamiliar with and oblivious to
23   the Plaintiff’s constitutional rights, when the fire chief made false statements and/or
24   suppressed known exculpatory evidence in reports and documents filed with the Superior
25   Court.
26            105. The practice of turning a deliberate blind eye to the need for further or adequate
27   training and/or discipline by ignoring repeated violations of the rights of individuals with
28   whom Anderson Fire Department employees can regularly be expected to come into contact,

                                                    -36-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 37 of 48


 1   by failing and/or refusing to implement a practice of regular and adequate training and/or
 2   supervision, and/or failing to train and/or supervise its officers, agents, employees and state
 3   actors, in providing and ensuring compliance with the constitutional protections guaranteed
 4   to individuals, including those under the Fourteenth Amendments to the United States
 5   Constitution was the moving force that caused the violation of Plaintiff’s rights as alleged
 6   herein above.
 7          106. Defendant Anderson Fire Protection District, including by and through its
 8   entity Anderson Fire Department, and its policymaking officials, breached its duties and
 9   obligations to Plaintiff by, but not limited to, failing to establish, implement and follow the
10   correct and proper constitutional policies, procedures, customs and practices; by failing to
11   properly select, supervise, train, control, review, and discipline its agents and/or employees in
12   relation to their compliance with constitutional safeguards; and by deliberately permitting
13   Defendants Lowe, and DOES 1-50, to engage in the unlawful and unconstitutional conduct
14   as herein alleged, with a total and deliberate indifference to Plaintiff’s known rights.
15          107.     Defendant Anderson Fire Protection District knew, or should have known, that
16   by breaching the above-mentioned duties and obligations that it was reasonably foreseeable
17   that its agency’s policies, practices, customs, and usages would, and did, directly cause
18   Plaintiff to be injured and damaged by Defendant Anderson Fire Protection District’s
19   wrongful customs and practices, and/or its deliberate lack of official policies to prevent the
20   known customs and/or practices from persisting.
21          108.     These actions, and/or inactions, of the Defendant Anderson Fire Protection
22   District were the moving force behind, and direct and proximate cause of Plaintiff’s injuries.
23   As a result, Plaintiff has sustained general and special damages, to an extent and in an
24   amount to be proven at trial.
25   ///
26   ///
27   ///
28   ///

                                                    -37-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 38 of 48


 1                                 STATE CLAIMS FOR RELIEF
 2              CLAIMS FOR DAMAGES WERE SUBMITTED AS REQUIRED
 3                          BY STATE CODE SECTIONS §§ 910 et seq.
 4          109. Paragraphs 5 through 29 above are incorporated by reference as if set forth in
 5   full here. On information and belief McMillan alleges that at all times mentioned herein:
 6                 a. Shasta County Jail in Redding, California was and remains a department of
 7   the County of Shasta, and
 8                 b. The Shasta County-Coroner Sheriff manages the Shasta County Jail by
 9   agreement with the County of Shasta, and
10                 c. The Shasta County Sheriff-Coroner formulates the Shasta County Jail rules,
11   policies, and procedures which are implemented at his direction by the Deputy Sheriffs
12   running and managing the day to day operation of the Shasta County Jail including that of
13   medical staff, and
14                 d. Thomas M. Bosenko was the Shasta County Sheriff - Coroner at all times
15   mentioned in this complaint but retired in December 2019, and
16                 e. Officer Kameron Lee, acting as a peace officer subject to department
17   policy, direction, and practice as an employee of the Anderson Police Department in
18   Anderson, California which was and remains a city department where operations and overall
19   policy are ultimately subject to the control and direction of the City of Anderson, and
20                 f. Fire Chief Lowe, acting as a peace officer subject to department policy,
21   direction, and practice as an employee of the Anderson Fire Protection District in Anderson,
22   California where operations and overall policy are ultimately subject to the control and
23   direction of the Anderson Fire Protection District, an independent agency.
24          110.   Based on the allegations in paragraphs “a .” through “f .” above, claims for
25   damages were mailed within 6 months of March 7, 2019, by plaintiff. The claims were
26   submitted pursuant to the provisions of California Government Code §§910 et seq. More than
27   forty-five days elapsed after the submission of the claims with no response from the City of
28   Anderson and the Anderson Fire Prevention District; the claims are therefore deemed

                                                  -38-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 39 of 48


 1   rejected. The County of Shasta rejected the claim against the county by written notice mailed
 2   October 16, 2019.
 3                                  NINTH CLAIM FOR RELIEF
 4                          False Arrest by Anderson Fire Chief Steve Lowe.
 5          111. In compliance with California Government Code § 910 McMillan served a claim
 6   for money or damages against Fire Chief Steve Lowe and his employer the Anderson Fire
 7   District for false arrest.
 8          112. Plaintiff with this reference incorporates every paragraph in this complaint in
 9   this Ninth Claim for Relief. More specifically Plaintiff directs attention to paragraphs 6-12
10   and 36-42 above.
11          113. Upon signing an “Agreement on Release” in which McMillan was charged with
12   42400.2 ( c )HS and 148(A)(1) PC (see paragraph 11 plus foot note 1 on page 5 above) and
13   promised to appear at the Shasta County Superior Court on May 10, 2019 at 8:30 a.m. for
14   arraignment. McMillan was released at about 2:30 a.m. on March 10, 2019.
15          114. McMillan along with his attorney showed up at the appointed time and location
16   on May 10, 2019 only to discover that McMillan’s arraignment on the charges by Fire Chief
17   Lowe were not listed as being heard by either Department 9's or 10's on the respective court
18   calender.
19          115. Subsequently, on January 29, 2020 the Shasta County District attorney’s office
20   served a criminal complaint whereby the charges by Fire Chief Lowe were superceded by
21   Section 41800/42400 of the Health and Safety Code dropping the charge of 148(A)(1) PC
22   altogether.
23          116. The charges in the criminal complaint of January 29, 2019 were specified as a
24   charge of open burning of a petroleum product, off the mark as well. A charge by someone
25   who had never seen the actual scene. There was no “open burning” of anything. Furthermore,
26   all charges were unsupported by Fire Chief Lowe’s bogus “Investigative Narrative” he
27   offered in support of the charges. His “Investigative Narrative” contained little truth.
28

                                                   -39-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 40 of 48


 1          117. Due to the malicious, wanton, callous, reckless and wrongful nature of
 2   Defendant Fire Chief Steve Lowe’s misconduct as herein alleged and described, Plaintiff is
 3   entitled to recover damages, and shall seek punitive damages.
 4                                  TENTH CLAIM FOR RELIEF
 5                   Enhanced Claim for Elder Abuse for Torture of McMillan
                   As to Officer Kameron Lee, City of Anderson, Fire Chief Lowe,
 6                              and Anderson Fire Prevention District
 7          118.    Plaintiff hereby incorporates by reference paragraphs 1 through 49.
 8          119.    McMillan alleges that at all times mentioned herein Officer Kameron Lee was
 9   a peace officer in that capacity as an employee of the City of Anderson police department
10   subject to department policy, direction, and practice.
11          120.    McMillan further alleges that at all times mentioned herein Fire Chief Lowe
12   was acting on behalf of the Anderson Fire Prevention District, an independent entity.
13          121. The facts set out in the above statement of facts are incorporated by reference
14   herein establish that James I. McMillan was older than 65 years old at the time of the conduct
15   described in the above statement of facts, and was physically abused by Officer Kameron Lee
16   acting in concert and colluding with Fire Chief Lowe when forced into the backseat of
17   Officer Kameron Lee’s Anderson Police car causing severe pain and injury all in violation of
18   the Elder Abuse and Dependent Adult Civil Protection Act. Further, McMillan was harmed
19   by the acts of Officer Kameron Lee as described in the Statement of Facts above. Thus
20   Officer Kameron Lee’s and Fire Chief Lowe’s conduct was a substantial factor in causing
21   McMillan's harm. McMillan seeks damages for the harm inflicted on him which includes
22   invasion of privacy, intentional infliction of pain, physical injury, mental suffering, emotional
23   distress and humiliation.
24          122. Further, plaintiff seeks the enhanced remedies of attorney fees and costs
25   provided for in the California Elder Abuse and Dependent Adult Civil Protection Act against
26   Officer Kameron Lee, City of Anderson, Fire Chief Lowe and the Anderson Fire Protection
27   District.
28   ///

                                                   -40-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 41 of 48


 1                                ELEVENTH CLAIM FOR RELIEF
 2                        Enhanced Claim for Elder Abuse of McMillan
        Failure to Provide Needed Medication, and Inhuman Sleeping Conditions in Cell.
 3                  As to Shasta County Sheriff-Coroner Thomas M. Bosenko.
 4          123.    Plaintiff hereby incorporates by reference paragraphs 3, 23 through 28, and 30
 5   through 35 as if set forth in full.
 6          124.     Plaintiff is informed and believes that the County of Shasta contracted with
 7   the Shasta County Sheriff-Coroner Thomas M. Bosenko to manage and run the Shasta
 8   County Jail.
 9          125.    Plaintiff is informed and believes and based thereon alleges that Sheriff -
10   Coroner Thomas M. Bosenko has a policy of ignoring pain and suffering inflicted on those in
11   the holding cell due to inadequate, ineffective padding provided inmates such as Plaintiff
12   who was forced to sleep on cold, hard concrete. McMillan experienced - sore spots and back
13   pain - unwarranted pain and suffering in the Shasta County Jail cause by being forced to
14   sleep on the cold hard concrete in one of the Jail’s holding cells.
15          126. Plaintiff is informed and believes and based thereon alleges that Sheriff Thomas
16   M. Bosenko has a policy of minimizing the needs of inmates for prescribed medication.
17   McMillan was causally denied his prescribed medication which treats his serious diseases by
18   Jail Nurses Linda Smith, and Amanda Ream, thus putting McMillan unnecessarily at
19   dangerous risk of very serious injury or death. McMillan did in fact suffer consequences
20   with the denial of his necessary prescribed medications for diabetes by Jail Nurses Linda
21   Smith, and Amanda Ream, with the occurrence of visual hallucinations during and
22   continuing after release from jail.
23          127.    Thus Sheriff Thomas M. Bosenko’s policy was a substantial factor in causing
24   McMillan's harm. McMillan seeks damages for the harm inflicted on him which includes
25   negligent infliction of physical injury, physical suffering, and emotional distress.
26          128.    Plaintiff seeks the enhanced remedies of attorney fees and costs provided for in
27   the California Elder Abuse and Dependent Adult Civil Protection Act against Sheriff-
28   Coroner Thomas M. Bosenko.

                                                   -41-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 42 of 48


 1                                TWELFTH CLAIM FOR RELIEF
 2                  Violation of the Bane Civil Rights Act [Cal. Civ. Code §51.2]
 3                 As to Officer Kameron Lee, City of Anderson, Fire Chief Lowe,
                        and Anderson Fire Prevention District and DOES 1-50
 4
 5          129.   Plaintiff incorporates all allegations above as if set forth in full.
 6          130.   Civil Code section 51.2, also known as the Bane Civil Rights Act guarantees all
 7   persons within the state the right to be free from threats, intimidation, or coercion or attempts
 8   to interfere by threats, intimidation or coercion, with the exercise or enjoyment of any
 9   individual of rights secured by state law.
10          131. The Bane Act does not require that defendant act with any discriminatory
11   animus against a protected class so long as the acts alleged interfere with plaintiffs exercise
12   of rights secured by law. See Venegas v. County of Los Angeles (2004) 32 Cal. 4th 820,
13   841-43.
14          132. At all relevant times, plaintiff had a right to be free from false charges,
15   mistreatment by police, mistreatment in Shasta County Jail including violations of state
16   mandated holding cell requirements all resulting in discomfort, pain, suffering or injury of
17   McMillan as alleged.
18          133. Defendants interfered with those rights through threats, intimidation, and
19   coercion, including through the unlawful arrest and detention of the plaintiff.
20          134 As a direct and legal result of defendants' conduct plaintiff suffered general and
21   special damages and violation of his statutory and constitutional rights.
22          135. The misconduct of Officer Lee and Fire Chief Lowe was done with a conscious
23   disregard of Plaintiff’s rights and constitutes despicable and fraudulent conduct and was done
24   with the intent to vex, injure or annoy Plaintiff such as to constitute oppression, fraud or
25   malice under California Civil Code section 3294, entitling Plaintiff to punitive damages in an
26   amount appropriate to punish or set an example of defendants.
27          136. Except for perhaps an award of punitive damages from which the County may
28   be statutorily immune, the County is liable under the doctrine of respondeat superior for

                                                    -42-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 43 of 48


 1   Shasta County Sheriff-Coroner Thomas M. Bosenko ‘s failure to avoid the mistreatment of
 2   McMillan in the Shasta County Jail. The County is also liable pursuant to sections 815.2 and
 3   815.6 of the California Government Code.
 4          137. The City of Anderson is liable under the doctrine of respondeat superior for the
 5   conduct of Officer Lee. The City is also liable pursuant to sections 815.2 and 815.6 of the
 6   California Government Code.
 7          138. The Anderson Fire Protection District is liable under the doctrine of respondent
 8   superior for the conduct of Fire Chief Lowe. The Fire Protection District is also liable
 9   pursuant to sections 815.2 and 815.6 of the California Government Code.
10          139.   Defendants acted in conscious disregard for plaintiffs rights.
11          140.   Defendants' violation of the Bane Act entitles plaintiff to compensatory and
12   punitive damages, a $25,000 civil penalty, attorneys fees, and injunctive relief.
13          141. Plaintiff may also obtain injunctive relief pursuant to this cause of action.
14   Though the actual nature and scope of appropriate injunctive relief is not yet known, plaintiff
15   expects to request the following orders:
16          142. An order requiring the City of Anderson to train officers to respect the
17   constitutional rights of detainees and those arrested.
18          143. An order requiring the Anderson Fire Protection District to train its personnel to
19   respect the constitutional rights of detainees and those arrested, and not make outlandish
20   charges in citations and not fabricate facts in Investigative Reports.
21          144. An order of expungement or for a finding of actual innocence (or both) for
22   those convicted of violations based upon Investigative Reports by Anderson Fire Protection
23   District personnel found to contain fabrications, or material misrepresentations.
24          145.   An order requiring that the criminal records of class members be adjusted
25   consistent with any expungements or findings of actual innocence resulting from the instant
26   litigation.
27          146. An order establishing a process of notifying and compensating individuals who
28   may have been wrongfully convicted.

                                                   -43-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 44 of 48


 1                              THIRTEENTH CLAIM FOR RELIEF
 2                                          Negligence Per Se
 3                 As to Officer Kameron Lee, City of Anderson, Fire Chief Lowe,
                        and Anderson Fire Prevention District and DOES 1-50
 4
 5          147. Plaintiff incorporates as if fully set forth herein, paragraphs 128-138 above.
 6          148. Defendants' violations of Cal. Civ. Code §§ 51, 51.7, 52.1 code sections
 7   constituted negligence per se.
 8          149. These statutes were designed to protect certain classes of person including
 9   plaintiff and those similarly situated from particular types of harm including from arbitrary
10   and illegal arrest.
11          150. Plaintiff was harmed and damaged by the violation of those statutes.
12          151. The harms and damage suffered by plaintiff were of a nature and type that the
13   statutes were designed to protect.
14          152. As a proximate and legal result of defendants' breaches, plaintiff has suffered
15   general and special damages exceeding the minimum jurisdiction of the court.
16
17                             FOURTEENTH CLAIM FOR RELIEF
                                        Negligence
18
                   As to Officer Kameron Lee, City of Anderson, Fire Chief Lowe,
19                     and Anderson Fire Prevention District and DOES 1-50)
20          153. Plaintiff incorporates as if fully set forth herein, paragraphs 128-138 above.
21          154. Defendants were negligent. Among other things defendants negligently arrested
22   and prosecuted plaintiff on the basis of false allegations by Fire Chief Steve Lowe, failed to
23   implement policies and procedures to ensure that prosecutions based upon false allegations
24   don’t occur and wrongful arrests are not undertaken by Anderson police and by Anderson
25   Fire Protection District personnel.   Both the Anderson Police Department and the Anderson
26   Fire Protection District have failed to properly train their respective personnel in the
27   protections offered by the Bane Act and failed to implement policies and procedures to
28   ensure that personnel comply with the law.

                                                    -44-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 45 of 48


 1          155. As a proximate and legal result of defendants' breaches, plaintiff has suffered
 2   general and special damages exceeding the minimum jurisdiction of the court.
 3
                                FIFTEENTH CLAIM FOR RELIEF
 4
                  Violation of Mandatory Duties, Negligence, Negligence Per se,
 5               As to Sheriff-Coroner Thomas M. Bosenko and County of Shasta.
 6          156. Plaintiff alleges that the conditions did not meet the minimum standards for a
 7   detention facility temporary holding cell or room as set forth in 24 CCR 1231.2, which
 8   provides, in pertinent part as to which were violated:
 9
                   a. Contain a minimum of 10 square feet (0.93 m2) of floor area per inmate:
10
                   The holding cell where McMillan was held was about 90 square feet. At least
11                 one time during McMillan’s time there, McMillan believes the number of
                   detainees exceeded 9.
12
                   b. Be limited to no more than 16 inmates:
13
                   McMillan is informed and believes that a couple days or so prior to McMillan’s
14                 detention more than 16 inmates were held in the holding cell. An inmate told
                   McMillan that he had been in the holding cell more than one day and it was
15                 crowded for a while maybe 20 inmates were stuffed into the holding cell.
16                 c. Maximize visual supervision of inmates by staff;
17                 While McMillan was in the room, for a period of a few hours the visual
                   supervision of inmates by staff was restricted by paper being place over the
18                 observation window, right after McMillan watched an inmate screaming with 4
                   deputies holding him down and soon dragging him off to the “cage.”
19
                   d. When located in a temporary holding facility, the cell or room shall be
20                 equipped with a bunk if inmates are to be held longer than 12 hours.
21                 McMillan was kept in the holding cell for more than 24 hours. There were no
                   bunk beds provided, only thin blankets, one to a person.
22
            157. Defendants’ breaches were a substantial factor in plaintiffs harm. As a proximate
23
     and legal result of defendants' breaches, plaintiff has suffered general and special damages
24
     exceeding the minimum jurisdiction of the court.
25
     ///
26
     ///
27
     ///
28

                                                   -45-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 46 of 48


 1
 2                               SIXTEENTH CLAIM FOR RELIEF
 3                                              Negligence
 4                       As to County of Shasta, Bosenko, Captain Kent,
           California Forensic Medical group, Nurse Smith, Nurse Ream and DOES 1-50
 5
 6          158. Plaintiff incorporates as if fully set forth herein, paragraphs 1-49, and 123
 7   through 128 above.
 8          159. Defendants owed Plaintiff a duty to assess and care for him in light of his
 9   numerous medical problems, and the nature of the custodial relationship with plaintiff. They
10   failed to do so. They were aware of their duties, as demonstrated by the false charting of the
11   medical records, identifying a set of vitals that was fabricated. Defendants refused Plaintiff
12   his needed medication, threw his needed medication in the trash, refused medication that was
13   labeled as prescribed in his name and delivered by a family member.
14          160. Defendants breached their duties imposed by statute to care for Plaintiff,
15   imposed by California Civil Code section 1708, and breached the duty of care for medical
16   care in the community of Shasta County with respect to providing medical care for Plaintiff.
17   The breaches of such duty were a substantial factor in Plaintiff suffering temporary pain and
18   suffering, and permanent injury.
19          161. As a proximate and legal result of defendants' breaches, plaintiff has suffered
20   general and special damages exceeding the minimum jurisdiction of the court. The conduct
21   was reckless, so grossly negligent, as to support a claim for punitive damages. Defendants,
22   excepting than County of Shasta, which is not liable for punitive damages, according to proof
23   at trial, as their conduct satisfies the definition of malice, oppression, and fraud as defined in
24   California Civil Code section 3294(a).
25          162. Plaintiff seeks the enhanced remedies of attorney fees and costs provided for in
26   the California Elder Abuse and Dependent Adult Civil Protection Act against Sheriff-
27   Coroner Thomas M. Bosenko.
28   ///

                                                    -46-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 47 of 48


 1                                              PRAYER
 2          WHEREFORE, Plaintiff prays judgment against Defendants as follows:
 3          1. For general damages in an amount according to proof, within the jurisdictional
 4   limits of this court, and;
 5          2. For special damages in an amount according to proof, within the jurisdictional
 6   limits of this court, and;
 7          3. For punitive damages as against Defendants Officer Kameron Lee, City of
 8   Anderson, Fire Chief Steve Lowe, Anderson Fire Protection District, Sheriff-Coroner
 9   Thomas M. Bosenko, Dave Kent, California Forensic Medical Group, Inc. (CFMG), Jail
10   Nurses Linda Smith and Amanda Ream, and County of Shasta and;
11          4.   For costs of suit incurred herein, including attorney’s fees pursuant to 42 U.S.C.
12   section 1988, and;
13          5.   For the enhanced remedies of attorney fees and costs provided for in the
14   California Elder Abuse and Dependent Adult Civil Protection Act against Officer Kameron
15   Lee, Fire Chief Steve Lowe and Thomas M. Bosenko, and;
16          6. For civil penalties and attorneys fees under California law.
17          7. Plaintiff requests a Jury Trial pursuant to Local Rule 201 and the Federal Rules of
18   Civil Procedure;
19          8. For such other and further damages as provided by law, or such further relief as
20   the court may deem just and proper.
21
22   Dated: August 10, 2020                                    /s/ James I. McMillan
                                                              James I. McMillan, Esq.
23                                                            In propria persona
24
25
26
27
28

                                                   -47-
     Case 2:20-cv-00564-JAM-EFB Document 20 Filed 08/12/20 Page 48 of 48


 1   Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below, I
 2   certify to the best of my knowledge, information, and belief that this complaint: (1) is not
 3   being presented for an improper purpose, such as to harass, cause unnecessary delay, or
 4   needlessly increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous
 5   argument for extending, modifying, or reversing existing law; (3) the factual contentions
 6   have evidentiary support or, if specifically so identified, will likely have evidentiary support
 7   after a reasonable opportunity for further investigation or discovery; and (4) the complaint
 8   otherwise complies with the requirements of Rule 11. I agree to provide the Clerk’s Office
 9   with any changes to my address where case-related papers may be served. I understand that
10   my failure to keep a current address on file with the Clerk’s Office may result in the
11   dismissal of my case.
12   Date of signing: August 10, 2020                         /s/ James I. McMillan
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -48-
